RESOLUCIÓN
El Juez Presidente Interino, Hon. Francisco Rebollo Ló-pez, ha concedido a los empleados y funcionarios de la Rama Judicial el día martes, 26 de julio de 2005, libre con cargo a vacaciones.
*339A tales efectos, y en virtud de nuestra facultad para reglamentar los procedimientos judiciales, al computar los términos dispuestos en las distintas leyes y reglas aplica-bles a los procedimientos y trámites judiciales, se aplicará lo dispuesto por los Arts. 388 y 389 del Código Político de 1902 (1 L.P.R.A. sees. 72 y 73) y se considerará el martes, 26 de julio de 2005, como si fuera un día feriado completo. Cualquier término por vencer ese día se extenderá hasta el jueves, 28 de julio de 2005, próximo día laborable.

Se ordena la inmediata difusión pública de esta resolución. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo